Citation Nr: 0925407	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post left femoral neck stress fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post right femoral neck stress fracture.

3.  Entitlement to a compensable evaluation for a right 
forearm scar.

4.  Entitlement to a compensable evaluation for status post 
laparoscopic cholecystectomy.

5.  Entitlement to a compensable evaluation for status post 
laparoscopic cholecystectomy with residual scars.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2000 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Shortly thereafter the Veteran's 
claims file was permanently transferred to the RO in New 
Orleans, Louisiana   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence reveals that further development is 
necessary.  The Veteran was afforded a VA examination in 
March 2004.  However, this examination was in conjunction 
with the Veteran's then claims for service connection for the 
related disabilities, which was granted in the April 2004 
rating decision.  Furthermore, in his May 2006 substantive 
appeal, the Veteran's description of his symptomatology 
suggests that these conditions have worsened since then.  For 
instance, he indicated that his bilateral femoral neck stress 
fractures cause severe pain, fatigue, weakness, and a limp, 
as well as limited and painful motion in flexion, abduction, 
and external rotation of the bilateral hips.  He also 
described his right forearm scar as disfiguring, numb, and 
itchy, and described the residual scar from his laparoscopic 
cholecystectomy as numb.  Furthermore, he explained that his 
laparoscopic cholecystectomy residuals render him unable to 
eat spicy foods and cause him to suffer from vomiting spells.  

As such, the Board finds that VA is required to afford the 
Veteran contemporaneous VA examinations to assess the current 
nature, extent and severity of these service-connected 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand the 
Veteran's claims.  

Furthermore, the Board notes that, since the Veteran's claims 
were certified, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which affects VA's duty to notify in 
increased rating claims such as this one.  Thus, on remand, 
the Veteran should be provided with notice that complies with 
the additional notice obligations as set for in that 
decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements for increased rating claims, 
including notice that the veteran should 
provide information and evidence not only 
showing a worsening or increase in severity 
of his service-connected disabilities on 
appeal but also the affect such worsening or 
increase in severity has had on his 
employment and daily life.  In addition, the 
veteran should be provided with the rating 
criteria set forth in Diagnostic Codes 5251, 
5252, 5253, 5255, 7318, 7801, 7802, 7803, 
7804, and 7805.  Finally, the veteran should 
be provided with notice pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for the 
appropriate VA examinations relating to 
the service-connected disabilities 
presently on appeal as set forth below.  
The claims file should be provided to each 
examiner for review and said review must 
be noted in the examination report.  The 
examiner should provide a complete 
rationale for any opinions provided, 
including discussion of evidence favorable 
to the Veteran's claim.

Joints Examination - Schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent and severity of any 
residuals of the Veteran's service-connected 
bilateral status post femoral neck fractures.  

The examiner should identify all related 
manifestations (i.e., orthopedic, neurologic, 
vascular, etc.) found to be present.  The 
examiner should conduct all indicated tests 
and studies, to include range of motion 
studies expressed in degrees in relation to 
normal range of motion, and should describe 
any objective evidence of additional pain, 
weakened movement, excess fatigability, and 
incoordination on repetitive stress testing.  
To the extent possible, the examiner should 
express any additional functional loss in 
terms of additional degrees of limited motion 
of the Veteran's hip joints.  Furthermore, 
the examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

Scars Examination - Schedule the Veteran for 
an appropriate VA examination to determine 
the current degree of disability related to 
his service-connected right forearm scar and 
status post laparoscopic cholecystectomy 
scars.  Any indicated tests and studies 
should be performed.  
The measurement of these scars should be 
clearly expressed and all resulting 
functional impairment should be 
identified.  Specifically, the examiner is 
requested to determine if these scars 
result in any neurologic deficit.  If so, 
the examiner should identify which nerves 
are involved and set forth the nature, 
extent and severity of any neurological 
deficit found.  The examiner should offer 
an opinion as to whether the involvement 
of each of the nerves involved is wholly 
sensory or involves a motor component.  
The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and loss 
of function in daily activities, including 
work and physical activity.

Gallbladder Examination - Schedule the 
Veteran for an appropriate VA examination 
to determine the current nature, extent, 
and severity of his service-connected 
status post laparoscopic cholecystectomy.  
All indicated tests must be conducted.  

The examiner should identify all 
manifestations of the service-connected 
status post laparoscopic cholecystectomy.  
The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and loss 
of function in daily activities, including 
work and physical activity.

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




